Citation Nr: 0720208	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The issues of entitlement to service connection for hearing 
loss and for chronic obstructive pulmonary disease, to 
include as due to exposure to asbestos are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

The veteran testified that he served as a dental prostatic 
technician during his service, and reported that in this 
position he was exposed to dust and loud noise.  He has 
alleged that this exposure is the cause of his current 
hearing loss and respiratory disorders.  

A review of the service medical record shows no complaints or 
findings of hearing loss or respiratory disorders.  Private 
medical evidence submitted by the veteran show treatment for 
various respiratory-related complaints, beginning in 1974.  
The veteran has provided evidence from Dr. P. L. Garrsion, 
Jr., who stated in May 2003 that the veteran has chronic 
obstructive pulmonary disease (COPD), and is his opinion that 
it is as likely as not it was related the veteran's military 
service.  No other details, information, or basis for this 
opinion was provided.  Additionally, the veteran submitted 
evidence from R. B. Shealy, MD, who reports he reviewed the 
veteran's "enlisted classification record" and determined 
that the veteran's high frequency neuro-sensory hearing loss, 
probably noise incurred, was as likely as not related to the 
veteran's military service.  

The veteran has not been afforded a VA examination in 
connection with his claim.  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The Board finds that a remand to the 
RO is necessary to address the underlying questions inherent 
in this case is indicated in this appeal.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.  Included in this 
corrective notice should be a reminder that the veteran may 
submit lay statements in support of his claim, which includes 
the statement from his spouse referred to in the December 
2005 Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Obtain the veteran's entire service 
personnel record and associate it with his 
claims folder.  Document all efforts made 
in connection with this request.

3.  Arrange for the veteran to undergo a 
VA pulmonary examination in order to 
determine the current nature and etiology 
of his chronic obstructive pulmonary 
disease or any other diagnosed respiratory 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated testing should be accomplished.  

The examiner is requested to furnish an 
opinion as to whether it was at least as 
likely as not that any chronic obstructive 
pulmonary disease found on examination is 
due to injury or disease during the 
veteran's period of service from January 
1967 to September 1971.  To that end, the 
examiner's attention is called to the 
diagnosis of various lung-related 
ailments, as well as the veteran's 
contentions of exposure to the dust from 
dental products and breathing problems 
ever since service.  A complete rationale 
should be provided for any conclusions 
reached.

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
of the veteran's pertinent medical 
history. 

Review the report of the examination to 
ensure that it is responsive to the 
questions posed and provides the information 
requested.  If not, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim, based on the entire evidentiary 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


